DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 04/27/2022. As directed by the amendment: claims 1, 6, 14, 16, 22, 28 have been amended; claims 12-13 have been canceled; and new claims 30-31 have been added. Thus, claims 1-11, 14-31 are presently pending in this application.
Applicant’s amendments to claims have overcome the 112(b) rejections previously set forth in the office action mailed 12/27/2021.

Response to Arguments
 Applicant’s argument pages 7-10 of the remarks filed 04/27/2022 that the cited prior arts fails to disclose/suggest the amended limitations. Applicant’s argument has been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection has been made, as seen below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 6 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the released configuration" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11, 14-21, 30-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bobroff et al. (US 2002/0022855).
Regarding claim 1, Bobroff discloses 
An application device (10, fig. 2) for a fluid delivery apparatus (14, fig. 4) (Examiner notes: “a fluid delivery apparatus” is not positively recited in the claim), the application device (10, figs. 1-16, pars. 0092-0118) comprising: 
a housing (28, fig. 5) having a bore (bore of 28, fig. 5) extending from a bottom of the housing (bottom of 28), the bore (bore of 28) being sized and shaped for receiving at least a portion of the fluid delivery apparatus therein (Examiner notes: the limitation “being sized and shaped ... therein” is interpreted as functional limitation, and the limitation “a portion of the fluid delivery apparatus” is not positively recited in the claim. See fig. 5, 28 is sized and shaped for receiving a portion of 14); 
an impact component (30) for impacting the fluid delivery apparatus and moving at least a portion of the fluid delivery apparatus towards a user's skin (Examiner notes: the limitation “for impacting ... a user’s skin” is interpreted as functional limitation. The limitation “the fluid delivery apparatus” and “a portion of the fluid delivery apparatus” are not positively recited in the claim. See figs. 5 and 9 for the forward advance position of 30/14 and the rearward retracted position of 30/14); and 
a safety arm (56, figs. 5, 7, 9) positionable relative to the impact component (30) between a locked configuration (fig. 9) in which the impact component (30) is secured in a safety position (fig. 9), and an unlocked configuration (figs. 5 and 7) in which the impact component (30) is free to move within the housing (28) for impacting the fluid delivery apparatus (see figs. 5 and 7); 
wherein the housing (28) further comprises a retention member (70) for securing the impact component (30) in the safety position (fig. 9), the retention member (70) being a body (70) that extends radially inward from the bore (bore of 28) (see fig. 9); 
wherein the application device (10) further comprises a release component (38) comprising a button (38) for disengaging the impact component (30) from the retention member (70) when the safety arm (56) is in the unlocked configuration (figs. 5 and 7) (see figs. 5,7,9,13, and pars. 0102-0103).
Regarding claim 2, Bobroff discloses 
The application device in accordance with Claim 1 further comprising a safety arm biasing device (86, fig. 13) configured to bias the safety arm (56) in the locked configuration (fig. 9) (Examiner notes: 86 is configured to bias 72 rearwardly so that 72 is prevented from engaging and squeezing fingers 58 to allow fingers 58 to pass through 68. Therefore, 86 is configured to bias 56 in the locked configuration).
Regarding claim 3, Bobroff discloses 
The application device in accordance with Claim 1, further comprising an impact component biasing device (36) configured to bias the impact component (30) relative to the housing (28) (see figs. 5, 7, 9, and pars. 0096, 0100).
Regarding claim 4, Bobroff discloses 
The application device in accordance with Claim 3, wherein the impact component biasing device (36) is configured to drive the impact component (30) toward the fluid delivery apparatus (14) to facilitate proper actuation of the fluid delivery apparatus (14) (Examiner notes: the limitation “configured to drive ...apparatus” is interpreted as functional limitation, and the limitation “the fluid delivery apparatus” is not positively recited in the claim. See figs. 5,7, and 9,, 36 drives 30 forwardly so 36 drives 30 toward 14).
Regarding claim 5, Bobroff discloses 
The application device in accordance with Claim 3, wherein the impact component biasing device (36) is a spring (see figs. 5, 7, 9 and par. 0100).
Regarding claim 6, Bobroff discloses 
The application device in accordance with Claim 1, wherein the release component (38) is configured to release the impact component (30) when the safety arm (56) is oriented in the released configuration (figs. 5 and 7).
Regarding claim 7, Bobroff discloses 
The application device in accordance with Claim 1, wherein the housing (28) further comprises an elongated slot (52, fig. 5 and par. 0098) formed through the housing (28), the elongated slot (52) configured to receive a portion (50) of the impact component (30) to facilitate access to and prevent rotation of the impact component (30) within the housing (28) (Examiner notes: see fig. 4 for the elongated slot 52, 52 is configured to facilitate access to and prevent rotation of 30 within 28).
Regarding claim 8, Bobroff discloses 
The application device in accordance with Claim 1, wherein the housing (28) further comprises a retaining ring (portion of 28 that has slots 52) proximate the bottom of the housing (bottom of 28) (see fig. 4), the retaining ring (portion of 28 that has slots 52) configured to retain (via 50) the impact component (30) and the safety arm (56) within the housing (28).
Regarding claim 9, Bobroff discloses 
The application device in accordance with Claim 1, wherein the housing (28) further comprises a plurality of axially extending grooves (52) formed in the bore (bore of 28) (see fig. 4).
Regarding claim 10, Bobroff discloses 
The application device in accordance with Claim 9, wherein the impact component (30) comprises a plurality of protrusions (50), each protrusion (50) corresponding to a respective axially extending groove (52) (see figs. 5 and 9).
Regarding claim 11, Bobroff discloses 
The application device in accordance with Claim 1, wherein the housing (28) comprises a longitudinal channel (channel formed by 68 and 62, fig. 9) configured to receive the safety arm (56) in sliding engagement (see figs. 5 and 9).
Regarding claim 14, Bobroff discloses 
A system (10/14, figs. 1-16, pars. 0092-0118) comprising an application device (10, fig. 2) and a fluid delivery apparatus (14, fig. 4), the application device (10) including a housing (28, fig. 5) having a bore (bore of 28, fig. 5) extending upward from a bottom of the housing (bottom of 28), the bore (bore of 28) being sized and shaped for receiving at least a portion (18/20) of the fluid delivery apparatus (14) therein (see fig. 5), the application device (10) has a safety arm (56, figs. 5, 7, and 9), a retention member (70), and an impact component (30) positioned within the bore (bore of 28), the safety arm (56) is positionable relative to the impact component (30) between a locked configuration (fig. 9) in which the impact component (30) is secured in a safety position (fig. 9), and an unlocked configuration (figs. 5 and 7) in which the impact component (30) is moveable within the housing (28), the retention member (70) being a body (70) that extends radially inward from the bore (bore of 28) (see fig. 9), the impact component (30) being adapted for impacting the fluid delivery apparatus (14) and moving at least a portion of the fluid delivery apparatus (14) toward a user's skin (see figs. 5, 7, and 9), the impact component (30) being positionable relative to the housing (28) between the safety position (fig. 9) in which the impact component (30) is secured to the retention member (70), and a released configuration (figs. 5 and 7) in which the impact component (30) is free to move within the housing (28) for impacting the fluid delivery apparatus (14), the application device (10) has a release component (38) comprising a button (38) for disengaging the impact component (30) from the retention member (70) when the safety arm (56) is in the unlocked configuration (figs. 5 and 7) (see figs. 5,7,9,13, and pars. 0102-0103).
Regarding claim 15, Bobroff discloses 
The system in accordance with Claim 14 wherein the application device (10) further comprises a cap (60, par. 0100) configured to couple the release component (38) to the housing (28) (see fig. 2).
Regarding claim 16, Bobroff discloses 
The system in accordance with Claim 15 wherein the application device (10) further comprises a release component biasing device (86, fig. 9) positioned between the release component (38) and the retention member (70), the release component biasing device (86) configured to bias (par. 0101) the release component (38) away from the impact component (30).
Regarding claim 17, Bobroff discloses 
The system in accordance with Claim 14, wherein the impact component (30) of the application device (10) further comprises a head portion (see annotated fig. 5 below) coupled to a hanger portion (see annotated fig. 5 below).

    PNG
    media_image1.png
    441
    541
    media_image1.png
    Greyscale

Regarding claim 18, Bobroff discloses 
The system in accordance with Claim 17, wherein the hanger portion (see annotated fig. 5 above) comprises a pair of upwardly extending tapered arms (48/50) and a bridge portion (54. Examiner notes: 54 is coupled to both arms 48/50. Therefore, 54 is interpreted as a bridge portion) extending between upper ends (50) of the tapered arms (48/50).
Regarding claim 19, Bobroff discloses 
The system in accordance with Claim 18, wherein the bridge portion (54 with fingers 58) engages the retention member (70) in the safety position (fig. 9) of the impact component (30), and wherein the bridge portion (54) is free from the retention member (70) in the released configuration (figs. 5 and 7) of the impact component (30).
Regarding claim 20, Bobroff discloses 
The system in accordance with Claim 18, wherein the release component (38, fig. 13) comprises a downwardly extending inclined surface (68), and wherein the bridge portion (54) comprises an upwardly extending inclined surface (58) configured to engage the downwardly extending inclined surface (68) of the release component (38) to facilitate release of the impact component (30) from the retention member (70).
Regarding claim 21, Bobroff discloses 
The system in accordance with Claim 14, wherein the impact component (30, figs. 5, 7, and 9) of the application device (10) comprises a predetermined mass (mass of 30) that enables the impact component (30) to achieve a desirable velocity (velocity of 30/14) and impulse rate (rate of 30/14) during use of the application device (10) to facilitate properly activating the fluid delivery apparatus (14).
Regarding claim 30, Bobroff discloses 
The application device in accordance with Claim 3, wherein the impact component biasing device (36) is configured, after the impact component (30) is disengaged from the retention member (70), to apply a force to the impact component (30) to move at least a portion of the fluid delivery apparatus (14) toward a user's skin (see figs. 5 and 7).
Regarding claim 31, Bobroff discloses 
The system in accordance with Claim 21, wherein the application device (10) further comprises an impact component biasing device (36) configured, after the impact component (30) is disengaged from the retention member (70) (see figs. 5 and 7), to apply a force to the impact component (30) to move at least a portion of the fluid delivery apparatus (14) toward a user's skin (see figs. 5 and 7).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 22-24, 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bobroff et al. (US 2002/0022855) in view of Chase et al. (US 2012/0109066).
Regarding claim 22, Bobroff discloses the system in accordance with Claim 31, wherein the impact component biasing device (36) is configured to bias the impact component (30) relative to the housing (28) (see figs. 5 and 7), wherein the impact component biasing device (36) is configured to apply a force to the impact component (30) to move at least a portion of the fluid delivery apparatus (14) toward the user's skin (see fig. 1).
Bobroff is silent about the impact component biasing device configured to apply a force to the impact component to move at least a portion of the fluid delivery apparatus toward the user’s skin at a velocity of at least about 4 meters/second (m/s).
However, Chase teaches the needle spring inserting the microneedles of the microneedle array into the skin of the subject at a velocity of about 4 to 6 meters per second (par. 0080 and figs. 14a-14b).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Bobroff’s system such that the inserting velocity of the needle into the user’s skin is about 4 to 6 meters per second, as taught by Chase, for the purpose of providing sufficient structure to increase skin permeability to the delivered drugs (par. 0004 of Chase) and providing a more atraumatic needle insertion.
Regarding claim 23, Bobroff in view of Chase discloses the system in accordance with Claim 22, as set forth above, except for wherein the impact component biasing device and the predetermined mass of the impact component provide an impulse force to the fluid delivery apparatus greater than about 0.05 newton seconds (Ns).
Bobroff only discloses the impact component biasing device (36) and the predetermined mass of the impact component (30) provide an impulse force to the fluid delivery apparatus (14) (see figs. 5, 7 and 9).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Bobroff’s system by making the impulse force to be greater than about 0.05 newton seconds as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Regarding claim 24, Bobroff in view of Chase discloses the system in accordance with Claim 22, as set forth above, except for wherein the impact component biasing device and the predetermined mass of the impact component provide a kinetic energy of the impact component greater than about 0.1 joules (J).
Bobroff only discloses the impact component biasing device (36) and the predetermined mass of the impact component (30) provide a kinetic energy of the impact component (30) (see figs. 5, 7, and 9).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Bobroff’s system by making the kinetic energy of the impact component greater than about 0.1 Joules as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Regarding claim 28, Bobroff discloses 
A method of activating a fluid delivery apparatus (14) having a fluid (par. 0094) therein and a needle (26) for delivering the fluid to a user via the needle (see par. 0094), the method comprising: 
positioning the fluid delivery apparatus (14) relative to a portion of the user's body such that the needle (26) adjacent the user's skin (see fig. 9); 
positioning an application device (10) into direct contact with the fluid delivery apparatus (14) (see figs. 9); and 
activating by placing a security arm (56) of the application device (10) in an unlocked configuration (figs. 5 and 7) and disengaging a piston (54) of the application device (10) from a retention member (70) of the application device (10) to cause the piston (54) of the application device (10) to contact the fluid delivery apparatus (14) at a predetermined velocity (figs. 5 and 7) and drive the needle (26) into the user's skin (see figs. 5, 7, and 9).
Bobroff is silent about the fluid delivery apparatus having plurality of microneedles and the piston driving the plurality of microneedles into the user’s skin at a velocity in the range between 4.5 meters/second (m/s) to 6 m/s.
However, Chase teaches the fluid delivery apparatus having microneedles (302, figs. 14a-14b) and also teaches the needle spring inserting the microneedles of the microneedle array into the skin of the subject at a velocity of about 4 to 6 meters per second (par. 0080 and figs. 14a-14b).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Bobroff’s system such that the fluid delivery apparatus comprises microneedles and the piston of the application device drives the microneedles into the user’s skin is about 4 to 6 meters per second, as taught by Chase, for the purpose of providing sufficient structure to increase skin permeability to the delivered drugs (par. 0004 of Chase) and providing a more atraumatic needle insertion.
Regarding claim 29, Bobroff in view of Chase discloses the method of claim 28 further comprising activating the fluid delivery apparatus (14) to deliver the fluid to the user via the needle (26) (see par. 0094).
Chase teaches a plurality of microneedles (302, figs. 14a-14b).

Claim(s) 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bobroff et al. (US 2002/0022855) in view of Hoffmann et al. (US 2017/0224935).
Regarding claim 25, Bobroff discloses the system in accordance with Claim 14, as set forth above, except for wherein the fluid delivery apparatus comprises a microneedle array comprising a plurality of microneedles.
However, Hoffmann teaches an injection (figs. 8-9) with the fluid delivery apparatus (24) comprising a microneedle array with a plurality of microneedles (see figs. 8-9).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Bobroff’s fluid delivery apparatus such that the fluid delivery apparatus comprises a microneedle array with a plurality of microneedles, as taught by Hoffmann, for the purpose of providing sufficient size for the fluid delivery apparatus to reach the dermis layer of the skin for specific treatment (par. 0157 of Hoffmann).
Regarding claim 26, Bobroff in view of Hoffmann discloses the system in accordance with Claim 25.
Hoffmann further teaches wherein an overall length of each microneedle of the plurality of microneedles is less than about 1000 micrometers (see par. 0157).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Bobroff’s fluid delivery apparatus such that the fluid delivery apparatus comprises a microneedle array with a plurality of microneedles with the overall length of each microneedle being less than about 0.4 to 1.1mm, as taught by Hoffmann, for the purpose of providing sufficient size for the fluid delivery apparatus to reach the dermis layer of the skin for specific treatment (par. 0157 of Hoffmann).
Regarding claim 27, Bobroff in view of Hoffmann discloses the system in accordance with Claim 25, as set forth above, except for wherein a quantity of microneedles of the plurality of microneedles is in the range between about 10 microneedles per square centimeter (cm2) to about 1,500 microneedles per cm2.
Hoffmann only teaches the system comprising a plurality of microneedles to reach the dermis layer of the skin for specific treatment (par. 0157 of Hoffmann).
Before the effective filling date of the claimed invention, it would have been an obvious matter of design choice to make the microneedle array to have about 10 microneedles per square centimeter (cm2) to about 1,500 microneedles per cm2. Such a modification would depend on the clinical application and depend on the anatomical nature of the patient.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG T ULSH/Examiner, Art Unit 3783